

Exhibit (10)(bb)


TO: [PARTICIPANT NAME]


NOTICE OF AWARD


PARKER-HANNIFIN CORPORATION
LONG-TERM INCENTIVE PERFORMANCE (LTIP)
UNDER PERFORMANCE BONUS PLAN


The Human Resources and Compensation Committee of the Board of Directors (the
"Committee") of Parker-Hannifin Corporation (the "Company") has awarded to you
the contingent right to receive the following number of shares of Common Stock
of the Company ("Maximum Shares") under the Company’s Long-Term Incentive
Performance Plan Under the Performance Bonus Plan (as Amended and Restated) (the
"LTIP Plan"), the Company’s Stock Incentive Plan (as defined in the LTIP Plan)
and the Company’s 20XX Performance Bonus Plan (the "Performance Bonus Plan”):


Grant Date
[Grant Date]
 
Performance Period
(in Calendar Years)
 CY 20XX-20XX-20XX
 
Maximum Shares
[Number]
 
Target Shares
[Number Granted]



The number of Maximum Shares granted is based on your grade level at the Grant
Date and your expected service in your position through the end of the
Performance Period. The number of Maximum Shares granted is subject to
adjustment in the event of a change in your grade level or your employment
status with the Company during the Performance Period as provided in the LTIP
Plan.


Payout of Your Award. Your right to earn all or a portion of the Maximum Shares
under your award will be based upon the Company’s performance during the
Performance Period for certain key objective financial metrics described in the
LTIP Plan, and the Committee's discretion to reduce the amount payable under
your award (including, for example, a possible reduction to the number of Target
Shares set out above), based on the Company's performance in comparison to its
peer group and otherwise as described in the LTIP Plan. Subject to your
continued employment through the end of the Performance Period, any amount
payable under your award will be paid in the form of shares of Common Stock in
the Company, to be issued in April 20XX following the Committee's certification
of performance results of the Company, subject to the Committee's exercise of
any discretion to reduce the amount payable, and the Committee's authorization
of payment.








--------------------------------------------------------------------------------




Peer Group (as defined in the LTIP Plan):
Caterpillar Inc.
Honeywell International Inc.
Colfax Corporation
Illinois Tool Works Inc.
Cummins Inc.
ITT Industries Inc.
Danaher Corporation
Ingersoll-Rand Company Limited
Deer & Company
Johnson Controls Inc.
Dover Corporation
Rockwell Automation Inc.
Eaton Corporation
SPX Corporation
Emerson Electric Co.
Textron Inc.
Flowserve Corporation
 

Your Action Items. Please take the following actions:
• Before you accept your grant, click on the links below to review the LTIP
Plan, Stock Incentive Plan and Performance Bonus Plan which govern this award.
• Acknowledge receipt of this award and indicate your agreement with its terms
by clicking on the "OK" button below.
• Inform the Company of any change in address or contact information, as
necessary. Refer to the section of the LTIP Plan titled "Notification of Change
in Personal Data" for instructions on how to provide notification to the
Company.


Long-Term Incentive Performance Plan Under the Performance Bonus Plan (As
Amended and Restated) (LT-003O)
Stock Incentive Plan
20XX Performance Bonus Plan


To view the most recent Annual Report, please click here
To view the most recent Proxy Statement, please click here
To view the Stock Incentive Plan Summary and Prospectus, please click here










